Citation Nr: 1224742	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spinal strain with degenerative disc disease (DDD).

2.  Entitlement to an initial evaluation in excess of 10 percent for sensory lumbar radiculopathy of the right lower extremity as secondary to lumbar spine disability.

3.  Entitlement to an initial compensable evaluation prior to September 27, 2011, and in excess of 30 percent beginning September 27, 2011, for migraine headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to August 1987.  He also had service in the Army National Guard, with a period of Active Duty for Training (ACDUTRA) from July 10, 1999 to July 24, 1999.  The disabilities on appeal stem from an injury sustained during that period of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the disabilities and assigned the disability evaluation noted above, effective September 24, 2004-the date on which the Veteran filed for service connection.  The Veteran timely appealed those assigned disability evaluations.  

In his June 2007 substantive appeal, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge on appeal; a videoconference hearing was scheduled for April 2008.  However, the Veteran cancelled that hearing.

This case was initially before the Board in February 2011, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review.  

An October 2011 rating decision increased the Veteran's disability evaluation for migraine headaches to 30 percent, effective September 27, 2011.  The Board has thus recharacterized this issue, as indicated on the title page.

Additionally, in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase, the Board has taken jurisdiction over that issue on appeal at this time.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of service connection for a traumatic brain injury, erectile dysfunction, to include as secondary to lumbar spine disability, a bilateral hand disorder (claimed as swelling of the hands), a bilateral feet disorder (claimed as swelling of the feet), and a psychiatric disorder, to include depression as secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's forward flexion of the lumbar spine is to less than 30 degrees; there is no showing of unfavorable ankylosis.

2.  Throughout the appeal period, the Veteran's right lower extremity radiculopathy is not shown to manifest moderate symptomatology; rather, the evidence of record demonstrates no more than mild symptoms.  

3.  The Veteran's left lower extremity demonstrates severe radicular symptomatology, but there is no showing of any marked muscular atrophy or weakness.

4.  Prior to September 27, 2011, the Veteran's migraine headaches are not shown to be manifested by prostrating attacks, and appear to be less frequent in occurrence as compared to the time period from September 27, 2011 onward.

5.  Beginning September 27, 2011, the Veteran's migraine headaches are shown to be manifested by prostrating attacks that occur an average of once a month; while such attacks are more frequent in their occurrence during the period in question, they are not shown to be productive of severe economic inadaptability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no higher, for lumbar spinal strain with DDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for sensory lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  A separate 40 percent evaluation, but no higher, for sensory lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a compensable evaluation prior to September 27, 2011 for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).

5.  The criteria for an evaluation in excess of 30 percent for the period beginning September 27, 2011, for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claims for lumbar spine, right lower extremity and migraine headaches disabilities arise from an appeal of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA amd private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The above claims were the subject of a prior Board remand in February 2011.  The remand instructed the RO to obtaining outstanding VA treatment records, which are now of record, and to afford the Veteran VA examinations for his lumbar spine, right lower extremity, and migraine headaches; such was accomplished in September 2011.  

Also in the February 2011 remand, the RO was instructed to contact the Veteran and have him identify any outstanding private treatment he had received.  This was accomplished in a February 2011 letter.  The Veteran did not identify any records.  The Board observes that the record references chiropractic treatment.  See January 2009 VA outpatient treatment report.  Such chiropractic records are not in the claims folder.  However, because the RO fulfilled its obligation to notify the Veteran of the need to identify all relevant treatment, and as he failed to respond, a remand is not necessary.  Indeed, the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has adequately fulfilled its duty to assist in this case, and that its previous remand order has been substantially complied with; consequently, the Board may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Increased Evaluations for Lumbar Spine and Right Lower Extremity

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

In the instant case, service connection for a lumbar spine disability was granted in a July 2005 rating decision and a 20 percent evaluation was assigned.  The Veteran timely appealed that decision.  

In a March 2011 statement, the Veteran reported that he was wearing braces and needed a cane to walk due to pain in his back.  

A November 2011 statement from the Veteran's spouse addressed his low back symptomatology.  Specifically, it was noted that the Veteran has suffered from severe back pain and muscle spasms for 12 years since his helicopter accident on ACDUTRA.  He was unable to perform basic activities of daily living due to his back.  He required help getting in and out of the bath tub, bathing, getting dressed and putting on his socks and shoes.  He also needed assistance when sitting down and standing up.  She noted that the Veteran had a back procedure performed a month prior to her statement which caused him to miss time from work; it appears that such procedure may have been a steroid injection or facet blocking.

The Veteran underwent a VA examination in July 2005, at which time he reported lower back pain at the L5-S1 paraspinal area, with occasional radiation of pain down his right lower extremity to his right big toe.  He experienced stiffness, particularly with weather changes.  He treated his lower back with Motrin 800 twice a day.  He reported flare-ups with bending, prolonged walking and sitting, heavy lifting and running.  He particularly avoided sports, heavy lifting, and running.  There were no bladder or bowel complaints.  The Veteran used a cane for walking and it eased his pain over his right leg.  He reported no surgery at that time.  He was employed as a corrections officer and had not missed any work due to his back at that time.  He was able to perform his job, except for repeated bending.  He was also able to perform activities of daily living, except he was unable to cut his grass.  He was able to walk with the cane for 50 to 60 minutes; prolonged driving aggravated his back pain.

Objectively, the Veteran ambulated with a cane and had a small limp.  He was able to remove his socks and shoes by himself.  He had flexion to 40 degrees and was unable to flex further due to pain; he had extension to 15 degrees and could not extend further due to pain and muscle spasming.  He had left and right lateral flexion to 20 degrees with pain, and left and right lateral rotation to 20 degrees with pain.  The total combined motion of the lumbar spine is 135 degrees.  There was tenderness over the L5-S1 paraspinal area.  There were also some muscle spasms, particularly during extension.  He had painful motion.  The Veteran's major limiting factor was pain and there was no fatigue, incoordination, lack of endurance or additional loss of motion due to pain or repetitive testing.  

Neurologic testing reveals normal sensation of the Veteran's bilateral lower extremities, and he did not have any muscle atrophy or weakness bilaterally.  His reflexes were normal; though, Lashgue testing was positive for the right lower extremity indicating some radiculopathy.  The Veteran's lumbar spine demonstrated no fixed deformity, his musculature of his lumbar spine was normal, and there were no episodes of incapacitation noted within the last 12 months.  The Veteran was diagnosed with status post strain of the lumbar spine, degenerative disc disease of the lumbosacral spine, with residual pain and limitation of motion, with sensory lumbar radiculopathy of the right lower extremity.

Review of the VA treatment records from July 2006 through June 2012 demonstrate repeated treatment for chronic lower back pain, including steroid injections in October 2011.  He generally demonstrates a difficulty walking and standing, intermittent muscle spasms in his back and the necessity of using back braces and a cane throughout those treatment records; he is prescribed medication for his pain, though such medications are largely ineffective.  The Veteran is shown to be working throughout most of those treatment records, primarily at a desk job that he dislikes.  However, in a November 2010 record, it appears that the Veteran was terminated from his job in September 2010 and was no longer working; it is unclear why the Veteran was terminated.  

June 2009 to September 2011 treatment records from private physician Dr. R.O. demonstrate multilevel degenerative changes in the lower back.  As indicated in those records, the Veteran received facet blocks in his lower back.  There was probable nerve root impingement; two separate procedures were conducted in May 2011 and September 2011.  Prior to those procedures, a June 2009 record documented normal tone, sensation, jerk, reflexes, strength, and range of motion in the bilateral lower extremities.  However, that record documented "very limited lumbar spinal motion," though no actual measurements were recorded at that time.  June 2009 x-rays demonstrated very mild scoliosis of the lumbar spine, which accentuated the normal lordosis of the lumbar spine; no dislocation or fractures were revealed at that time.

Finally, the Veteran underwent a VA examination of his lumbar spine in September 2011.  It was noted that he had undergone two surgical procedures in May 2011 and September 2011, as noted in the private records above.  The Veteran reported that his lumbar spine pain was constant, rated at 9 out of 10 in severity.  Such pain radiated down his left foot to his toes.  He used a TENS unit daily, and took hydrocodone twice daily for his pain.  He did not report any flare-ups of back pain.  

Range of motion testing demonstrated 0 degrees of flexion, extension, right and left lateral flexion, and right and left lateral rotation; it was noted that the Veteran was not able to perform repetitive testing due to his complaints of pain.  A handwritten note off to the side notes "No [range of motion.]"  There was localized tenderness to palpitation noted from the cervical spine to the lumbar spine.  There was also guarding and muscle spasms, though such did not result in abnormal gait or spinal contour.  

Neurologic testing of the Veteran's bilateral lower extremities demonstrated normal muscle strength bilaterally.  There was no muscle atrophy or weakness demonstrated at that time.  Reflexes and sensory examination were also normal; the Veteran was unable to perform straight leg raising, though he was noted as having other signs of radiculopathy.  With respect to the right lower extremity, there was no constant or intermittent pain, paresthesia/dysesthesias, or numbness.  The left lower extremity, however, demonstrated severe intermittent pain and paresthesia/dysesthesias, though constant pain or numbness was not shown.  The examiner noted that there was sciatic root nerve involvement of radiculopathy of both legs, though the right lower extremity was unaffected, whereas the left lower extremity was severely affected.  No other neurological findings, such as bladder or bowel symptomatology were indicated at that time.  

The examiner noted that the Veteran had intervertebral disc syndrome, though he only had at least one week but less than 2 weeks of incapacitating episodes over the last 12-month period.  The Veteran had back braces and a cane, which he used constantly.  The Veteran also stated that he lost a week from work due to his lumbar spine symptomatology.  Regarding other functional impairments, he needed a cushion to sit on for his back pain and he had occasional back spasms requiring him to walk around and then sit in a recliner.  

The examiner noted that the Veteran had x-ray-documented evidence of arthritis of the lumbar spine.  There was no ankylosis indicated on examination.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  Currently, the Veteran is assigned a 20 percent evaluation under Diagnostic Code 5242.

Initially, the Board notes that an evaluation under Diagnostic Codes 5003 and 5010 cannot be assigned in this case, as 20 percent is the highest available evaluation assignable under those codes.  Moreover, Diagnostic Codes 5242 and 5243 both contemplate the symptomatology associated with the Veteran's DDD in this case, and therefore assigning a separate evaluation under those Diagnostic Codes would constitute impermissible pyramiding.  Indeed, such a rating would be in direct conflict with Diagnostic Code 5003's instruction to rate arthritic conditions on the basis of limitation of motion if such results in a higher evaluation.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5242 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

Any associated objective neurologic abnormalities may be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

On the basis of the foregoing evidence, the Board finds that a 40 percent evaluation is warranted at this time.  The Veteran's forward flexion is shown to be 0 degrees at the most recent VA examination; while it is unclear whether actual range of motion testing was performed, the examiner marked "0" degrees on the examination form.  The examiner only indicated that "repetitive range of motion testing" was unable to be performed due to pain complaints.  Thus, by resolving doubt in favor of the Veteran, the Board finds that a 40 percent evaluation is warranted here.  A higher evaluation cannot be assigned in this case because there is no evidence at any time during the appeal period that the Veteran has any unfavorable ankylosis of the lumbar spine, nor is there any evidence demonstrating at least 6 weeks of incapacitating episodes.  Rather, at his most recent VA examination, the Veteran stated that incapacitating episodes totaled more than a week but less than two weeks.  Thus, the Board finds that a 40 percent evaluation, but no more, for the lumbar spine is warranted based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5239, 5243.

Turning to the right lower extremity claim, the Board observes that the relevant diagnostic code for rating the Veteran's right lower extremity radiculopathy is Diagnostic Code 8520.  Under that Diagnostic Code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Finally, an 80 percent evaluation is warranted for complete paralysis of the sciatic nerve manifested by foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The Board finds that a higher evaluation is not warranted in this case.  Specifically, the Veteran's right lower extremity was shown to have some radicular symptoms at his July 2005 examination.  Such symptoms were not shown to be moderate in severity, but rather more closely approximate mild symptomatology.  The Board notes the mostly normal right lower extremity neurological examination in July 2005 as the basis of that finding.  Moreover, there was no symptomatology at all demonstrated at the most recent VA examination, nor is any such symptomatology shown in any of the intervening VA or private treatment records.  Thus, the Board finds that an evaluation in excess of 10 percent is not warranted in this case.  See 38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520.

While a higher evaluation for radiculopathy of the right lower extremity is not warranted, the Board finds that a separate award of service connection for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability is for application.  In this regard, the evidence of record demonstrates left lower extremity radiculopathy that is moderately severe in nature, and thus is commensurate with a 40 percent evaluation under Diagnostic Code 8520.  A higher evaluation is not warranted at this time, because while the Veteran's left lower extremity radiculopathy is shown to be severe, there is no marked muscular atrophy of the left lower extremity demonstrated throughout the appeal period.  Accordingly, the Board awards a separate evaluation of 40 percent, but no higher, for his left lower extremity radiculopathy.  See Id.

In assigning the above evaluations, the Board as appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Migraine Headaches

The Veteran is assigned a noncompensable evaluation for his headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for the period prior to September 27, 2011 and 30 percent thereafter.  

Under Diagnostic Code 8100, a noncompensable evaluation is assigned for less frequent attacks.  A 10 percent evaluation is warranted when there is evidence of characteristic prostrating attacks averaging once every two months over the past several months.  A 30 percent evaluation is applicable when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is applicable when there are very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran filed his claim for service connection on September 24, 2004; he underwent a VA examination of his headaches in July 2005.  At that time, he reported that his headaches were bifrontal and throbbing, and correlated with his heartbeat.  He was employed as a correction officer at that time.  He was diagnosed with migraine-variant headaches that were neurologically negative at that time.  

A review of the VA treatment records from July 2006 through June 2012 demonstrates that the Veteran has sought treatment for his migraine headaches intermittently and has been prescribed several different medications to treat them.  The Veteran's headaches were specifically noted as being chronic left-sided headaches in an October 2006 treatment note.  A later treatment report noted that his headaches were controlled.  Finally, the headaches were described as stable in a March 2112 report.  Those treatment records, however, do not contain any information regarding the frequency, severity or economic inadaptability with respect to his migraines and/or whether those attacks are prostrating in nature.  

The Veteran's private treatment records demonstrate a past medical history for migraines, but he does not appear to have any private treatment for that disability.

The Veteran underwent a VA examination on September 27, 2011, for his migraines.  He reported constant head pain, pain localized to one side of his head, and sharp pain on the left side above the orbit to parietal regions of his head.  He further reported associated nausea, vomiting, and sensitivity to light and sound during his migraines.  He stated that he has left-sided head pain that lasts approximately one to two days.  He had prostrating attacks once every month, though the examination sheet indicated "very frequent prostrating and prolonged attacks of migraine head pain."  The Veteran's migraines had a functional impact, particularly on his occupational performance.  He worked for a police department and had to work at a slower pace due to his headaches and back pain.  He stated that when his headaches occur he has to sit in a quiet office for approximately an hour.  He had missed 4 days in the last year due to his headaches.  During the examination he had a headache and he noted that the lights were bothering him.  

On the basis of the foregoing evidence, the Board finds that that a higher evaluation is not warranted either prior to or after September 27, 2011.  Prior to September 27, 2011, the evidence demonstrates chronic headaches, but it does not appear that any of those attacks were prostrating in nature.  Particularly, the Board observes the VA examination from July 2005 noted that the Veteran had bifrontal headaches, but did not describe them as prostrating.  Moreover, no functional impairments with his employment were described at that time.  While the Veteran's headaches were described as chronic throughout the treatment records, and as he was prescribed medications to treat those symptoms, there is no data available as to the frequency and severity of the headaches prior to September 27, 2011.  Thus, the Board finds that such evidence more closely approximates to the rating criteria associated with less frequent attacks.

Beginning September 27, 2011, the evidence demonstrates monthly prostrating attacks, and that he had lost only 4 days of work within the last year due to his headaches.  While the Board acknowledges that the Veteran had to sit in a quiet room for approximately an hour when he got headaches at work, and that his work-pace slowed due to his headaches and back pain, such functional impairments are not productive of "severe economic inadaptability" as contemplated by the rating schedule.  Thus, while the September 27, 2011, VA examination does state that the Veteran has "frequent prostrating attacks," a higher evaluation than 30 percent cannot be assigned in this case because there is no severe economic inadaptability demonstrated, based on the Veteran's own reported occupational functional impairment associated with his migraines.

The Board notes that the September 27, 2011, date assigned by the RO in this case is appropriate, given that the VA examination on that date is the first concrete evidence demonstrating the particularized nature and severity rising to the severity necessary for a compensable evaluation under Diagnostic Code 8100.  See 38 C.F.R. § 3.400 (2011).

Accordingly, the Board finds that a compensable evaluation for the period prior to September 27, 2011, is not warranted.  Likewise, an evaluation in excess of 30 percent is not warranted for the period beginning September 27, 2011.  Therefore, the Board must deny the Veteran's increased evaluation claim for migraine headaches.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of his service-connected lumbar spine, bilateral lower extremity radiculopathy and migraine headaches disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An evaluation of 40 percent, but no higher, is granted for the Veteran's lumbar spine disability, subject to the regulations controlling the payment of monetary benefits.

An evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy is denied.

A separate 40 percent evaluation for left lower extremity radiculopathy, but no higher, is granted, subject to the regulations controlling the payment of monetary benefits.

A compensable evaluation prior to September 27, 2011 for migraine headaches is denied.

An evaluation in excess of 30 percent for the period beginning September 27, 2011 for migraine headaches is denied.


REMAND

Review of the claims file demonstrates that the Veteran was fired from his correction officer position in approximately September 2010; the reason for his termination is not discussed in the November 2010 treatment note.  

In light of the Veteran's current unemployment and his combined disability percentage under 38 C.F.R. § 4.25 based on the above awards of benefits, as well as his noted complications in the workplace discussed above, the Board finds that a reasonable possibility exists that he may be unemployable due to his service-connected disabilities.  Accordingly, the Board finds that a remand of the claim for entitlement to TDIU is necessary in order to obtain an opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Fayetteville VA Medical Center, Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran since June 2012 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar strain with degenerative disc disease, associated lumbar radiculopathy of the bilateral lower extremities, and migraine headache disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


